Civil action for damages.
Motion by defendants for bill of particulars; allowed in part and denied in part.
Defendants appeal, assigning errors.
The record discloses no action on the part of the trial court of which the defendants can justly complain. *Page 486 
The pertinent rule is stated in 49 C. J., 625, as follows:
"It is a matter for the sound discretion of the court whether under the circumstances of the case a demand for a bill of particulars should be granted or refused. This power of the court exists by virtue of its general power to regulate the conduct of trials, and it is incident to its general authority in the administration of justice. It is the same power in kind that courts have to grant a new trial on the ground of surprise."
Our own decisions are to the same effect: Power Co. v. Elizabeth City.188 N.C. 278, 124 S.E. 611; Townsend v. Williams, 117 N.C. 330,23 S.E. 461.
Affirmed.